        B 250A   Case
                  Case21-03057
                       21-03057 Document
                                 Document12-1
                                          4 Filed
                                              FiledininTXSB
                                                        TXSBonon04/20/21
                                                                 06/15/21 Page
                                                                           Page1 1ofof1 2
        (8/96)



                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Thomas Calvert Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                                          Nathan Ochsner, Clerk of Court
                                                        _________________________________________________________
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
       ___________________________________              By:______________________________________________________
                  Date                                                     s/Deputy
                                                                              H. Lerma
                                                                                    Clerk
                                                                             Signature of Clerk or Deputy Clerk
        B 250A   Case
                 Case21-03057
                      21-03057 Document
                               Document12-1
                                        4-1 Filed
                                            Filedin
                                                  inTXSB
                                                    TXSBon
                                                         on04/20/21
                                                           06/15/21 Page
                                                                    Page12of
                                                                          of12
        (8/96)



                             United States Bankruptcy Court
                                                         Texas
                                   Southern District Of_______________
                             _______________
        In re      Thomas Calvert Scott and Tammi Lynn Scott
                 _______________________________________________,        )
                                      Debtor                             )                   20-35029
                                                                                   Case No. ____________
                                                                         )
                                                                         )                   7
                                                                                   Chapter _____________
                   U.S. Trustee, Region 7, Kevin M. Epstein
                 _______________________________________________,        )
                                      Plaintiff                          )
                                                                         )
                        v.                                               )
                           Tammi Lynn Scott
                 _______________________________________________,        )                         21-03057
                                                                                   Adv. Proc. No. _____________
                                       Defendant                         )



                               SUMMONS IN AN ADVERSARY PROCEEDING

        YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
        summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
        except that the United States and its offices and agencies shall file a motion or answer to the complaint
        within 35 days.


                    Address of Clerk United States Bankruptcy Clerk
                                       Southern District of Texas
                                       PO Box 61010
                                       Houston, TX 77208


        At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


                    Name and Address of Plaintiff' s Attorney Alicia L. Barcomb
                                                               Office of the United States Trustee
                                                               515 Rusk, Ste. 3516
                                                               Houston, TX 77002


        If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

        IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
        YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
        JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
        IN THE COMPLAINT.

                                                                     
                                                        _________________________________________________________
                                                                         Nathan Ochsner, Clerk of Court
                                                                     Clerk of the Bankruptcy Court


Date: April 20, 2021
        ___________________________________             By:______________________________________________________
                  Date                                                    s/Deputy Clerk
                                                                             H, Lerma
                                                                             Signature of Clerk or Deputy Clerk
